Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders Sandalwood Ventures, Ltd. (An Exploration Stage Company) Morayshire, Scotland We consent to the inclusion in the Post-Effective Amendment No. 1 to Registration Statement on Form S-1/A of Sandalwood Ventures, Ltd. of our report dated October 5, 2010, relating to the audit of the balance sheets of Sandalwood Ventures, Ltd. as of June 30, 2010 and 2009 and the related statements of expenses, stockholders’ equity and cash flows for the years then ended and the period from April 10, 2007 (inception) to June30, 2010.We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas March 22, 2011
